The delegation of the United Republic of Cameroon, which I have the honor of leading, is greatly pleased at the election of Mr. Kittani to the presidency of the thirty-sixth session of the General Assembly. This success is certainly a tribute to his reputation as a man and as a diplomat well-versed in international questions. It is also ah honor to his country, Iraq, a member" of our great family of nonaligned countries and one which enjoys relations of fruitful cooperation with my country. We are convinced that under his guidance our work will be successfully concluded.
318.	We are pleased also to take this opportunity to convey our thanks to his predecessor, Mr. von Wechmar, for the authority, competence and courage with which he conducted the work of the thirty-fifth session and of the emergency special session devoted to Namibia.
319.	Lastly, I should like to pay a special and well-deserved tribute to the SecretaryGeneral. My Government greatly appreciates the tireless efforts which he has constantly made with such self-denial and discretion in the discharge of his difficult functions in the quest for answers to the many problems of our time.
320.	We also welcome the accession of Vanuatu to independence and national sovereignty and its admission as the one hundred fifty-fifth Member of the Organization. Cameroon had the privilege of being involved in the decisive phase leading to the independence of that country, with which it has already laid foundations of fraternal co. operation.
321.	We are also pleased to congratulate Belize on its accession to independence and to extend to it a cordial welcome to the Organization.
322.	The thirty-sixth session of the General Assembly is meeting at a time when the world situation gives rise to grave disquiet because of the resurgence of a spirit of confrontation in EastWest relations, distrust, general tension and uncertainty, which have an impact on international peace and security.
323.	This dangerous polarization is detrimental to the essential principles of peaceful coexistence, mutual tolerance and cooperation which are embodied in the Charter and from which flows the policy of nonalignment espoused by my country and the great majority of the members of the international community.
324.	This intensive struggle for spheres of influence and raw materials downgrades and at the same time hinders the legitimate and long thwarted aspirations of the peoples of Africa, Asia and Latin America to better living conditions and full mastery of their destinies.
325.	We need hardly recall here that their human dimension and the weight of their natural wealth and economic potential have become major realities of our age and that it is only right that these peoples should demand an equitable share of the wealth of the world, in the framework of a fundamentally new international order, providing equal access for all, particularly the most disinherited, to wellbeing and happiness.
326.	Nevertheless, a strong trend in  favor of that necessary change is encountering opposition from certain  favored nations which benefit from the crumbling present economic and monetary system.
327.	A schematic analysis of the international economic environment shows that, despite projections indicating a slight improvement for certain countries, the global economic climate is still marred by the same oppositions, growing conservatism and the stepping up of protectionist measures in the industrialized countries. The present crisis has assumed unprecedented proportions, as can be shown from the growing imbalance in the balance of payments, the substantial slowing down of activity and growth, the deterioration of the terms of trade, unemployment and underemployment, inflation, the increased external indebtedness of the developing countries and also the precariousness and insufficiency of food supplies.
328.	The true victims of the crisis are the developing countries, whose fragile economies cannot be expected to recover in the immediate future. In that regard, the SecretaryGeneral rightly observes in his excellent report on the work of the Organization:
"In 1980 there was an actual decline in the per capita incomes of a large majority of the developing countries, and a further year of decline in 1981 cannot yet be ruled out . . .
"Such a situation of stagnation or increasing poverty is absolutely unacceptable. It contains the seeds of widespread tension and unrest which constitute, in the final analysis, a threat to world peace and stability." [A/36/1, sect. VI]
329.	In the opinion of my delegation, the adoption of the International Development Strategy for the Third United Nations Development Decade, despite its weaknesses and inadequacies, to which we have already had occasion to refer, could make an effective contribution to supporting the efforts of the developing countries, provided that its objectives are catalyzed by the success of the global negotiations.
330.	The launching of those negotiations, the principle of which was the subject of a consensus in resolution 34/138, continues to be thwarted by the unjustified foot dragging of a minority of industrialized countries which are thus showing their excessive devotion to the outmoded economic system in which we live.
331.	The United Republic of Cameroon, for its part, reaffirms its support for. the proposal by the Group of 77 for a centralized system of negotiations open to participation by all States, aimed at taking major decisions in all spheres: raw materials, trade, energy, food, monetary affairs, finance and development.
332.	We strongly hope that the important initiatives undertaken this year at Caracas and Ottawa will be pursued in a new spirit at the forthcoming meeting in Cancun. We hope that this will make it possible to get the NorthSouth dialog moving again. It would be regrettable if that meeting at such a high level were once again to dash the hopes of a: world in turmoil and uncertainty which feels an imperative need to strengthen solidarity and interdependence among nations as a necessary condition for its survival.
333.	The same spirit should, next spring in New York, inspire all the delegations to the Third United Nations Conference on the Law of the Sea, so as to make it possible for those negotiations, which have lasted for more than eight years, to lead at long last to the concluding of a general agreement. We believe that the draft convention as it now stands represents the best compromise possible, that is, a "package deal" that will equitably preserve the interests of all, rich and poor, and best protect the principle of the sea as the common heritage of mankind.
334.	The present deterioration of the process of detente is having harmful consequences in Africa for the efforts to resolve the problems of Namibia, apartheid and racial discrimination. Now more than ever the essential features of these problems are basically distorted in the sense that the great Powers are relegating to the sidelines the noble ideas of liberty and dignity for which the peoples concerned are struggling, in  favor of the hegemonistic rivalries or what is often now called the "strategic consensus".
335.	This perception of things, which should be denounced, is at the origin of the deadlock and confusion now existing in respect of the question of Namibia. The attempts at absorption made by South Africa are particularly significant. The Pretoria regime is making use of this highly abusive attempt in order to continue to oppose the implementation of the United Nations plan for Namibia, which it nevertheless did solemnly accept, and to multiply its aggressive acts against neighboring countries.
336.	This attitude on the part of the racist regime is unfortunately being supported by some of those very Powers which worked to elaborate and adopt the aforementioned settlement plan and which under the Charter of the United Nations have special responsibilities for the maintenance of international peace and security.
337.	The Namibian problem, it must be recalled, is essentially a problem of decolonization which should be examined in relation to General Assembly resolution 1514 (XV) and the peaceful solution of which lies in the immediate implementation of resolution 435 (1978) of the Security Council. In that regard, while we welcome the recent declaration of the five members of the Western contact group reaffirming their determination to continue their efforts to reach a prompt and peaceful solution of the Namibian problem, we hope that these initiatives will not in any sense overshadow the role of the United Nations, the sole legal authority in Namibia, or deny the Namibian people its inalienable right to the free choice of its national institutions.
338.	We reiterate our solidarity with the front-line States and in particular the People's Republic of Angola, whose determination to secure the triumph of the noble cause of liberation of the African continent from the last bastion of colonialism, apartheid and racial discrimination has not slackened following the repeated acts of aggression of the racist regime in Pretoria.
339.	The fact that the attention of the international community is currently centered on Namibia should not cause us to forget that in South Africa itself more than 18 million blacks continue to be subjected to one of the most inhuman forms of oppression by a white racist minority which has established apartheid and racial discrimination as a system of government.
340.	The efforts of the international community aimed at the complete eradication of this scourge' are constantly thwarted by new measures of radicalization of the apartheid system, adopted and applied with complete impunity by South Africa with the connivance of powerful foreign interests.
341.	For some time now we have seen certain Powers bound to South Africa by economic and geostrategic interests making an extremely dangerous assessment of the situation in southern Africa which tends to minimize the persistence of apartheid and racial discrimination. We should therefore not be astonished at the numerous attempts to rehabilitate South Africa internationally.
342.	It is necessary to denounce this trend, the purpose of which is to divert the attention of the international community from the cruel reality of the situation.prevailing in the land of apartheid. Such attempts to undermine our efforts can but add to the sacrifices and suffering of the oppressed people of South Africa.
343.	Our Organization, which has already condemned apartheid as a crime against humanity, has a duty to reaffirm and increase its support for the struggle being waged by the South African people in the name of human dignity. In this respect everything must be done to ensure that the measures hitherto adopted by the international community to combat apartheid and racial discrimination are effectively applied by all States.
344.	Despite the oft expressed desire of the African Governments to devote themselves to economic and social development, as evidenced by the session of the Assembly of Heads of State and Government of the Organization of African Unity held last year at Lagos on economic matters, we must realize th_: the political situation in our continent remains a matter of concern and constitutes an obstacle to the achievement of this fundamental objective.
345.	As the stake in the EastWest rivalries* which take the form of destabilizing maneuvers and the multiplication and perpetuation of focal points of tension, Africa is thus despite itself drawn into a web of circumstances in which the objectives of development and economic cooperation are increasingly sacrificed to security needs. It is to be feared that if this situation which, moreover, is exacerbated by the world economic crisis were to persist, the independence of our States would be jeopardized.
346.	For our part, we believe that it is of the greatest urgency to reverse this trend by a new approach to the problems of our continent based to a greater extent on the principles of noninterference in the internal affairs of States, respect for independence, sovereignty and territorial integrity, relations of good-neighborliness, peace fill coexistence and mutual cooperation. Those principles, which are enshrined, inter alia, in the Charters of the United Nations and of the Organization of African Unity, guide the United Republic of Cameroon in its relations with other countries and in the search for solutions to the problems confronting Africa.
347.	In this connection we are pleased to welcome once again the dynamic solidarity recently expressed by the international community at the first International Conference on Assistance to Refugees in Africa, held at Geneva. It goes without saying that the results of that meeting will help relieve the suffering of the 5 million men and women who are the victims of conflicts and calamities of all kinds. That conference is an appreciable first step in the mobilization of efforts to solve the disturbing problem of refugees.
348.	The situation in the Middle East remains unstable and potentially explosive because of the persistence of the climate of hatred, tension and armed confrontation which has kept the countries of the area in turmoil for more than three decades. Last June the Security Council emphasized the danger of such a state of affairs by unanimously adopting resolution 487 (1981), condemning the destruction of Iraq's nuclear installation by Israeli forces.
349.	If the conflict raging in that extremely sensitive area is to be prevented from becoming a worldwide catastrophe, it is of the highest importance that we all abide by the principles of the Charter concerning the peaceful settlement of disputes and that all parties agree at last to apply the numerous General Assembly and Security Council resolutions.
350.	This means, first of all, that Israel, which like the other States of the area has the right to live in peace within secure and internationally recognized boundaries, should withdraw from all Arab territories occupied since 1967, including Jerusalem, and recognize the inalienable rights of the Palestinian people, represented by the PLO, including its right to a homeland in Arab Palestine.
351.	The United Republic of Cameroon is convinced that it is high time for the voice of reason and realism to be heard by all the parties which are confronting each other in this region with increasingly impressive military arsenals. They must realize that violence is essentially predatory and futile and that the path to peace and prosperity is necessarily through negotiation and cooperation.
352.	It is also to negotiation that the Governments of Iraq and Iran should have recourse to put an end to the armed conflict in which they have been involved for over a year, causing their peoples untold suffering and sacrifice. We earnestly hope that the leaders of the two countries will take account of the urgent appeal of the international community and respond  favorably to the mediation efforts of the United Nations, the nonaligned countries and the Organization of the Islamic Conference to return to peace. This also means that the great Powers must show restraint and refrain from any interference in this conflict. Indeed, we know full well how regional disputes can get bogged down in increasing complexities as soon as the antagonistic ambitions of the great Powers and their hegemonistic rivalries are introduced.
353.	SouthEast Asia and SouthWest Asia are cases in point. In Kampuchea the situation remains deadlocked in the face of the tangled nature of the problems, whether they concern the violation of the principles of the Charter or the tragic human dimension. No peaceful solution of this question can be envisaged without the participation of the superPowers, whose ambitions and rivalries are disturbing the peace and stability of that part of the world. That is why we deplore the missed opportunity of the International Conference on Kampuchea held recently in New York, which unfortunately took the form of a monologue owing to the absence of some of the main parties concerned. Nevertheless, we hope that the mechanism of permanent consultation instituted on that occasion will make it possible to renew the dialog among all the parties concerned so as to give the people of Kampuchea a real opportunity to choose its own national institutions in freedom and sovereignty.
354.	Such an opportunity should also be extended to the Afghan people, in keeping with the wishes frequently expressed by the international community. We are following with interest the efforts of the SecretaryGeneral and his Special Representative to identify the elements of a peaceful solution of this question, which is of the greatest concern to the international community because it so gravely jeopardizes detente and, indeed, concerns the very essence of the Charter.
355.	My country's well-known dedication to the principles of good-neighborliness, the non-use of force in international relations and the peaceful settlement of disputes dictates its attitude in respect of this problem.
356.	Our loyalty to these principles leads us to reiterate our appeal to the ^divided peoples of Cyprus and Korea with a view to the resumption and pursuit of a constructive dialog free from any foreign interference.
357.	It is impossible to overemphasize the extent to which the proliferation and persistence of these regional conflicts, which further the ambitions of the superPowers, hinder economic and social cooperation, while fueling the arms race.
358.	The deterioration of detente by virtue of heightened EastWest rivalry in the last two years has halted, if not reversed, the efforts made previously to promote the process of general and complete disarmament under effective international control through the implementation of specific measures such as the reduction of military budgets, particularly those of the great Powers, and the allocation of the resources thus released to assistance to developing countries. In respect of strategic arms limitations, the indefinite postponement of the ratification of the SALT II treaty and of the consultations on the launching of negotiations on SALT III are very much a part of the hardening attitude shown by the general increase in defense budgets, the growth of which this year has reached a level rarely equaled in peace time.
359.	Furthermore, because of the uncertainty, tensions, instability and conflicts that characterize the situation in the third world, the need for security is leading those States also to allocate large sums to military expenditure.
360.	My country hopes that the second special session of the Assembly devoted to disarmament, to be held in 1982, will revive the hopes that were raised by the 1978 special session and will help to create among Member States a hew willingness to begin to give effect to the recommendations of the General Assembly.
361.	In this connection, we would like to see a strengthening of the role of the United Nations, whose, primary mission is to contribute to the safeguarding of international peace and security. This means that the Organization must be granted ever increasing means, that its organs, structure and functioning must be constantly improved and revitalized, and that it must be able to rely on the firm, declared political will of its Members, especially those on which the Charter places special responsibilities in international relations.
362.	It is urgently necessary, then, to give effect to our frequently expressed wish for a democratization of international relations to promote the creation of conditions that will ensure equal participation by all States in the functioning and decision-making process of United Nations organs.	'
363.	Because of its universal vocation the United Nations which is, above all, a center for harmonizing the actions of nations in the attainment of these common ends provides the sole forum for conciliation and dialog in which States great and small, rich and poor, can, with mutual respect for their differences, work together for the common good of man.
364.	That is why the United Republic of Cameroon, which firmly believes in the ideals of peace, justice and freedom, which are the primary conditions of all economic and social development and of the wellbeing of all peoples, reaffirms its faith in the Organization and its determination to make the most effective contribution it can to the attainment of these noble objectives.
